Case 2:20-cv-10949-LVP-PTM - ECF-No. 30-2, PagelD.878 Filed 04/23/20 Page 1 of 9

EXHIBIT B

 

 
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.879 Filed 04/23/20 Page 2 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DISTRICT

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,

Case 2:20-cv-10949-LVP-MJH
Plaintiffs,

Vv.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

Defendants.

 

AFFIDAVIT OF CAPTAIN CURTIS CHILDS

Captain Curtis Childs, being first duly sworn, deposes and states:

1. That this Affidavit is made of my own personal knowledge and that if I am
sworn to testify, I can give competent testimony of my own personal
knowledge in support of each paragraph of this Affidavit regarding conditions
at the main jail.

2. That I have been employed by the Oakland County Sheriff's Office (““OCSO”)

since January 22, 1992. At all times relevant to the instant action I have
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.880 Filed 04/23/20 Page 3 of 9

worked as a Captain at the Oakland County Jail since August 24, 2013. Myself
and Captain Molinar are the only direct reports to Major Charles Snarey who
has overall responsibility for the jail.

3. With regard to social distancing, the CDC guidelines expressly recognize the
impracticality of providing six (6) feet of spacing for social distancing in
correctional facilities. And, recognizing the guidelines provide that the six (6)
foot spacing strategy has to “...be tailored to the individual space in the
facility...” the OCSO has implemented several CDC strategies to reduce
COVID-19 transmission by;

a. limiting recreational activities,

b. contracted for outside catered meals in the housing units or cells,

c. suspending group programs and

d. reducing the number of inmates in group cells where room and
classification permit.

e. Continued and increased usage of UVI technology to supplement jail

cleaning,

In addition, the OCSO closed one pod to provide for overflow of newly
arrested inmates to allow them fourteen (14) days quarantine, together with
the separation of these new inmates into pairs of two. Extraordinary efforts

have been made to both reduce overall jail occupancy as well as reduce the
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.881 Filed 04/23/20 Page 4 of 9

number of inmates in group cells. Jail occupancy in joint cells has been
reduced by 56%. The remaining jail population consists of single and double

cell occupancy.

4. With regard to quarantine procedures, if an inmate tests positive, that inmate
is transferred into a pod designated for COVID-19 individuals. If an inmate
has significant symptoms of COVID-19, that inmate is transferred from their
cell and put into an area designated as symptomatic pod. All inmates who had
contact with someone who tests positive or has significant symptoms of
COVID-19 are then placed into quarantine for 14 days. All quarantined
inmates and inmates who have tested positive have access to showers, mental
health services, reading materials, phone and video calling, communications
with counsel and personal property. All inmates have been provided with a
face mask.

5. With regard to the issue of soap, the jail does not have liquid soap. Inmates in
the main jail receiving area are allowed to shower three times a week and are
given soap when they shower. Additionally, two bars of soap are also provided
to inmates in receiving area two times per week. In the main jail, the inmates
receive two bars of soap two times per week. In the Annex, inmates are
allowed to shower daily and soap is provided when they shower. In addition,

inmates in the Annex receive two bars of soap twice per week. Furthermore,
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.882 Filed 04/23/20 Page 5 of 9

the desk deputy in each housing area has extra boxes of soap that is available
upon request.

6. With regard to disinfectant, the jail uses a product called DMQ. The jail only
dilutes this product pursuant to the manufacturer’s instruction. The product is
machine mixed at the jail. DMQ is available to all inmates when requested
and no less than three times per day. It is provided to the inmates with food
delivery. Inmates are provided sponges and rags in order to use the DMQ.
When inmates are transferred between cells, the cells are always disinfected
before use by the transferring inmates.

7. With regard to food preparation and food delivery, food preparation inmates
are provided masks and gloves. Food delivery inmates are also provided
masks and gloves. These requirements existed before COVID-19.

8. With regard to laundry exchange, all inmates are provided fresh, clean laundry
once per week.

9. With regard to laundry services, inmates performing laundry services are
provided with gloves and masks and multiple clothing changes per day if
requested. COVID-19 laundry is separated from laundry not suspected of
COVID-19 contamination.

10.With regard to inmate grievances, including COVID-19 grievances, all

corrections officers are instructed to not retaliate against an inmate who wants
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.883 Filed 04/23/20 Page 6 of 9

to write out a grievance. All correctional staff are instructed to pass out
grievance forms multiple times per day.

11.With regard to sinks and toilets contained within cells, cleaning is performed
by inmates with DMQ that is provided to them at a minimum of three times
per day.

12.With regard to PPE for correctional staff, all correctional staff have been
issued masks and gloves. Additionally, N95 masks and face shields have been
issued to correctional staff who have contact with inmates who have tested
positive for COVID-19.

13. With regard to common areas within the jail, all common areas are disinfected
by custodial staff daily.

14.With regard to inmate deaths related to COVID-19, no inmates who have
tested positive for COVID-19 have died while at the jail. Additionally, no
inmates have had symptoms severe enough to require hospitalization.

15.With regard to allegations that the main jail and/or the holding tanks are used
to coerce behavior modification or as punishment, all correctional staff are
trained not to threaten any inmate to achieve behavior modification.
Additionally, transferring an inmate to the main jail from the Annex or East

Annex does not occur for the purpose of punishing the inmate.
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.884 Filed 04/23/20 Page 7 of 9

16. With regard to trusty job change, if a trusty refuses to do a specific job, that
trusty could be given an extra detail or given discipline and removed from the
program. Trusty’s cannot refuse to work, however, an inmate can request to
be removed from the trusty program all together.

17.With regard to COVID-19 information, a COVID-19 information sheet is
posted throughout the jail. COVID-19 information was posted throughout the
jail as early as March 11, 2020.

18. With regard to hand sanitizer, it is not used in the jail because as recently as
October 2019, inmates attempted to mix the hand sanitizer with other
substances in an effort to create drinkable alcohol which resulted in several
inmates becoming ill.

19.With regard to shower cleanliness, showers in main jail are in cells and are
cleaned by the inmates. Showers in the Annex are cleaned by the trusties and
are to be cleaned after each use by the inmates. The receiving showers are
cleaned by trusties immediately after each use.

20.With regard to the holding cells, inmates in the holding cells are not in the
same vicinity as the positive and symptomatic inmates who are housed in
separate pods.

21. With regard to pest control, the jail contracts with a third-party vendor for pest

control whose services are utilized on an as needed basis.
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.885 Filed 04/23/20 Page 8 of 9

22.With regard to inmate grievances, no inmate is charged for filing a medical
grievance.

23.With regard to medical co-pays, no inmate is charged with a medical co-pay
with regard to COVID-19 related symptoms including testing.

24. With regard to jail staff, signs for jail staff are posted throughout the facility
requiring the jail staff to wash their hands with soap and water as frequently
as possible. The signs also instruct the jail staff on the proper method and
manner to wash their hands.

25. The first inmate tested positive for COVID-19 on March 28, 2020.

26. Beginning in March, 2020, the OCSO engaged in an initiative for
compassionate release for inmates who were incarcerated due to misdemeanor
convictions and/or were potentially medically vulnerable.

27. As a result of the initiative for compassionate release, OCSO advised
Oakland County judges of 166 inmates who were in custody as a result of
non-violent misdemeanor charges or deemed potentially at risk for COVID-
19 by medical personnel.

28. As a result of the initiative for compassionate release, including
correspondence with Oakland County judges and/or court administrators, 101
inmates have been released by state court judges who sentenced same.

29. Every inmate is provided a clean towel and a wash cloth weekly.
Case 2:20-cv-10949-LVP-PTM ECF No. 30-2, PagelD.886 Filed 04/23/20 Page 9 of 9

30. The jail does not provide paper towels to inmates due to concerns with regard
to plumbing issues associated with the towels being flushed down the toilet.
31. On March 17, 2020, the total inmate population at Oakland County Jail was

1,223,

32. OCSO has implemented new “pre-take screening” practices which include
identifying new inmates with COVID-19 complaints (started on March 18,

2020) and taking all new inmates’ temperatures (started on April 1, 2020).

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
true and correct.

Further, Affiant sayeth not.

Dated: April 23, 2020 /s/Captain Curtis Childs
CAPTAIN CURTIS CHILDS
*consent for signing given telephonically

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
April 23, 2020, I personally spoke with Captain Curtis Childs and read this Affidavit
to him. Captain Childs told me that the information in the above Affidavit is true,
and gave me verbal consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the
foregoing is true and correct.

/s/Steven M. Potter (P33344)
Steven M. Potter (P33344)
Attorney for Defendants
